


Exhibit 10.2


FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF PROPERTY


THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF PROPERTY (this
"Amendment") is made as of the 18th day of December, 2015 by and between SUN
LIFE ASSURANCE COMPANY OF CANADA, a Canadian corporation ("Seller"), and RREEF
AMERICA L.L.C., a Delaware limited liability company ("Purchaser").


W I T N E S S E T H:


WHEREAS, Purchaser and Seller entered into that certain Agreement of Sale dated
December 4, 2015 (the "Sale Agreement"), pursuant to which Seller has agreed to
sell to Purchaser certain property (the "Property") located in Loudoun County,
Virginia, as more particularly described in the Sale Agreement; and


WHEREAS, Purchaser has become aware of an outstanding tenant allowance
reimbursement (the “Reimbursement”) due to tenant of the Property (“Tenant”);
and


WHEREAS, Seller has proposed paying Tenant the Reimbursement at Closing;
provided, however, that the Purchaser objects to payment of the Reimbursement at
Closing without such lien waivers as are required under the terms of Tenant’s
lease, as such matters may result in a title defect with respect to the
Property; and


WHEREAS, Purchaser and Seller desire to modify the Sale Agreement to permit the
parties time to resolve the issue with respect to the disposition of the
Reimbursement at Closing.


NOW, THEREFORE, for the sum of Ten Dollars ($10.00) and other good and valuable
consideration in hand paid by each party hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:


1.    Definitions. Any capitalized terms not otherwise defined herein shall have
the meaning ascribed to such term as set forth in the Sale Agreement.


2.    Disposition of Reimbursement; Closing Date. Purchaser and Seller agree
that the resolution of the disposition of the Reimbursement in a manner
satisfactory to Purchaser is a condition precedent to Purchaser’s obligations
under the Sale Agreement pursuant to the terms of Section 9 of the Sale
Agreement. In addition, Purchaser shall have the right to extend the Closing
Date up to fifteen (15) days if the foregoing condition precedent is not
satisfied on or before the originally scheduled Closing Date, but such extended
Closing Date shall not be before January 4, 2016 or later than January 8, 2016.


3.    Investigation Period; Service Contracts.. Purchaser hereby elects to waive
its right to terminate the Contract pursuant to Section 8 thereof, and shall
proceed to Closing pursuant to the terms of the Contract, including without
limitation, the satisfaction of the condition precedent set forth in Section 2
of this Amendment. Pursuant to the terms of Section 6(a)(vi) of the Sale
Agreement, Purchaser hereby elects to assume at Closing all Service Contracts
other than the management and leasing agreement.


4.    Confirmation. Except as specifically set forth herein, all other terms and
conditions of the Sale Agreement shall remain unmodified and in full force and
effect, the same being confirmed and republished hereby. To the extent there is
any conflict between the terms of this Amendment and the Sale Agreement, the
terms of this Amendment shall control.






--------------------------------------------------------------------------------




5.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of a
facsimile or “.pdf” copy of this Amendment executed by a party hereto shall be
deemed to constitute delivery of an original hereof executed by such party.


IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Amendment to be
executed by persons duly authorized thereunto as of the day and year first above
written.


SELLER:
SUN LIFE ASSURANCE COMPANY OF CANADA


By: /s/ John Moynihan
Name: John Moynihan
Title: Director, Asset Management


By: /s/ William M. Barres
Name: William M. Barres
Title: Authorized Signer


PURCHASER:
RREEF AMERICA, L.L.C.


By: /s/ Joe Rado
Name: Joe Rado
Title: Director






